RAIT FINANCIAL TRUST
2929Arch Street, 17th Floor
Philadelphia, PA 19104

As of January 25, 2011

Re: 2011 Annual Trustee Compensation Cash Payment & Common Share Purchases

To Each of RAIT’s Non-Management Trustees:

The purpose of this letter is to notify you that, on January 25, 2011, the
Compensation Committee (the “Committee”) of the Board of Trustees (the “Board”)
of RAIT Financial Trust (“RAIT”) approved a cash payment (the “Cash Payment”) to
each of the seven non-management Trustees (the “Non-Management Trustees”) on the
Board. Your Cash Payment is in the amount of $50,000. This Cash Payment is
intended to constitute a portion of your 2011 annual non-management trustee
compensation and is subject to the terms and conditions set forth in this
letter. Specifically:



  (a)   The first $20,000 of the Cash Payment will be paid to you by check in a
single lump sum in accordance with RAIT’s normal practices within ten business
days following the date of this letter.



  (b)   The remaining $30,000 of the Cash Payment (the “Common Share Purchase
Portion”) will be wired as promptly as is practicable directly to your brokerage
account (the “Account”) at Deutsche Bank Securities Inc. (“DB”) previously
identified by you to us.



  (c)   RAIT will give prior notice to you of the date when RAIT’s current
Blackout Period (as defined in RAIT’s Insider Trading Policy (the “Policy”))
will end. You elect to authorize RAIT to deliver on your behalf instructions to
DB (the “DB Instructions”) in form and substance satisfactory to RAIT on the
trading day immediately following the end of RAIT’s current Blackout Period that
direct DB to use the Common Share Purchase Portion to purchase as many common
shares of beneficial interest, par value $0.01 of RAIT (the “Shares”) as the
Common Share Purchase Portion will purchase to the fullest extent practicable in
one or more transactions complying with the timing, price and volume
restrictions of Rule 10b-18 (“Rule 10b-18”) promulgated under the Securities
Exchange Act of 1934, as amended. Each of the Non-Management Trustees has an
account with DB and, accordingly, you agree that the DB Instructions shall
direct DB to coordinate all the respective purchases using the respective Common
Share Purchase Portions paid to each of the Non-Management Trustees so that,
individually and in the aggregate, all such purchases will comply with the
timing, price and volume restrictions of Rule 10b-18. You agree to instruct DB
to make such purchases, subject to the requirements of Rule 10b-18, as promptly
as is practicable beginning on the trading day when DB receives the DB
Instructions and continuing each trading day thereafter until the Common Share
Purchase Portion has been used to purchase the Shares to the fullest extent
practicable. To the extent there is any cash remaining after whole shares are
purchased, the cash will be returned to you. DB will inform RAIT of all
purchases at the end of each day on which purchases are made.  All purchases
made with the Common Share Purchase Portion are intended to come within
Rule 10b5-1(c) promulgated under the Securities Exchange Act of 1934, as
amended. You agree not to give any instructions to DB regarding the Common Share
Purchase Portion that are inconsistent with the DB Instructions.



  (d)   Any Shares that are purchased for you by DB will be subject to a trading
restriction in which you agree not to sell such Shares for the one year period
that follows the date of such purchase and to hold such Shares in the Account
during such one year period. The purchases contemplated by, and made in
accordance with, this letter have been determined to comply with the Policy. You
acknowledge that you will comply with the Policy with respect to any other
transactions involving RAIT’s securities, including pre-clearing any such
transactions in accordance with the Policy.



  (e)   You are solely responsible for all taxes that result from this Cash
Payment.

Please sign below and return to me to acknowledge your acceptance of the terms
and conditions of the Cash Payment described in this letter.

Sincerely,

RAIT Financial Trust

By:       
Name: Jack E. Salmon
Title: Chief Financial Officer & Treasurer

I hereby agree to the terms and conditions for the Cash Payment described in
this letter.

     
     
  as of January 25, 2011
Name:     
Trustee
 



